Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158706                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158706
                                                                    COA: 343720
                                                                    Oakland CC: 2007-215475-FC
  ISAAC JAMES RODGERS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 19, 2018
  order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether: (1) this Court’s decision in People v
  Comer, 500 Mich. 278 (2017), constituted a retroactive change in the law such that an
  exception to the ban on successive motions for relief from judgment applies, MCR
  6.502(G)(2); (2) the Oakland Circuit Court lacked jurisdiction, under Comer, to amend
  the January 14, 2008 judgment of sentence on its own initiative, after entry, to add
  lifetime electronic monitoring; and (3) if Comer does not constitute a retroactive change
  in the law, but the trial court lacked jurisdiction to amend the judgment of sentence, the
  defendant is entitled to relief on his successive motion for relief from judgment or relief
  is barred by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2019
           p0911
                                                                               Clerk